                    Case 1:20-cv-08807-PAE-KHP Document 16 Filed 01/21/21 Page 1 of 1

                                                                                                       01/21/2021

                                                                                             King & Spalding LLP
                                                                                             1185 Avenue of the Americas
                                                                                             New York, New York 10036-4003
The telephonic Initial Case Management Conference scheduled for Thursday, January 21,        Tel: (212) 556-2100
2021 at 10:30 a.m. is hereby rescheduled to Tuesday, March 9, 2021 at 12:30 p.m. Counsel     Fax: (212) 556-2222
for the parties are directed to call Judge Parker’s court conference line at the scheduled   www.kslaw.com
time. Please dial (866) 434-5269, Access code: 4858267.
                                                                                             Kathleen E. McCarthy
                                                                                             Partner
                                                                                             Direct Dial: +1 212-556-2345
                                                                                             Direct Fax: +1 212-556-2222
                                                                                             kmccarthy@kslaw.com


            VIA ECF                                                    01/21/2021                January 20, 2021

            Honorable Katharine H. Parker
            United States District Court for the Southern District of New York
            500 Pearl Street
            New York, New York 10007

                     Re:     Angeles v. Dieffenbach’s Potato Chips, Inc., No. 1:20-cv-08807-PAE-KHP
                             Motion for Adjournment of January 21, 2021 Initial Conference

            Honorable Judge Parker:

                   My firm is counsel for Defendant Dieffenbach’s Potato Chips, Inc. (“Dieffenbach’s”). Per
            this Court’s orders on two consent motions, Dieffenbach’s answer deadline is February 16, 2021.

                     While defense counsel acknowledges her duty to review the docket, until this Court’s ECF
            notice today reminding the parties of the initial conference set for tomorrow, January 21, 2021,
            defense counsel was not aware of the Court’s October 26, 2020 order setting the conference, and
            had not received from plaintiff’s counsel a copy of the Order or other communications regarding
            the Order. The parties have not met and conferred regarding Rule 26 issues but have conferred
            over the past weeks about resolving the case informally and defense counsel is hopeful that the
            case can be so resolved shortly, without further burdening the Court. Plaintiff’s counsel’s consent
            to this adjournment request was sought but no response received by the time this letter was filed.

                   For the foregoing reasons, and to permit the parties’ time to complete their discussions,
            Dieffenbach’s respectfully requests that the initial conference set for January 21, 2021 be
            adjourned until a date of the Court’s choosing after the February 16, 2021 answer due date.

                     We appreciate Your Honor’s time and consideration and apologize for the late request.

                                                                Respectfully Submitted,



                                                                Kathleen E. McCarthy, Counsel for Defendant


            cc: All counsel of record (via ECF)
